TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00337-CV



                        Texas Farmers Insurance Company, Appellant

                                                 v.

      The Attorney General of Texas and The Commissioner of Insurance, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
     NO. D-1-GN-09-000350, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant has filed an unopposed motion to dismiss its appeal. Appellant states that

the parties have resolved the case through settlement. Appellant certifies that it has conferred with

appellees The Attorney General of Texas and The Commissioner of Insurance and that they do not

oppose this motion. We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).



                                              __________________________________________

                                              Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed on Appellant’s Motion

Filed: October 14, 2014